         Case 1:20-cv-08281-JGK Document 19 Filed 04/15/21 Page 1 of 1




                                             April 15, 2021



Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     SEC v. John D. McAfee & Jimmy Gale Watson, Jr., No. 20 Civ. 8281 (JGK)

Dear Judge Koeltl:

        Pursuant to this Court’s Order dated December 23, 2020 (D.E. 13) (the “Order”), plaintiff
Securities and Exchange Commission (the “SEC”) respectfully writes to provide an update
concerning service on Defendant John D. McAfee (“McAfee”).

        As the SEC informed the Court on December 23, 2020 and February 15, 2021 (the
“Letters”), the SEC began the process of attempting to serve McAfee via the Hague Convention
on October 22, 2020. Since the date of our Letters, the SEC has learned from Spanish authorities
that they have completed Hague Convention service on McAfee and have transmitted proof of
service to the SEC via physical mail. The SEC has not yet received this documentation and has
inquired as to the status of the mailing with the Spanish authorities.

       Pursuant to the Order, the SEC will inform the Court of any update to this process by
June 14, 2021, or promptly after it receives the proof of service, whichever is sooner.

                                                    Respectfully submitted,

                                                    _____________________
                                                    Jorge G. Tenreiro

cc: Counsel for Defendant Jimmy Watson (via email)
